Citation Nr: 1721266	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  16-56 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than July 31, 2015 for the increased evaluation of 10 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to April 1946 and from September 1950 to December 1951.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an earlier effective date for his increased 10 percent evaluation for the bilateral hearing loss.  His claim for an increased rating was received by VA on July 31, 2015 and his current 10 percent rating was assigned from that date.  

Here, evidence indicates that the Veteran's hearing loss disability may have worsened within the year prior to the date he filed his claim.  See 38 C.F.R. § 3.400(o).  The Veteran's medical records show that he presented to VA on January 26, 2015 for a self-referred hearing aid evaluation.  A new audiological evaluation was conducted and showed slight changes from the Veteran's last examination in 2009.  The Veteran's hearing aids were reprogrammed to reflect the results.  The record stated that the "CPRS version of the audiogram is available under the 'Vista Appts' pull-down menu."  The audiogram results, however, are not associated with the claims file.  A remand is therefore necessary to obtain the January 2015 audiogram results to determine whether the hearing loss disability worsened to a compensable degree within the one year prior to his claim filing.  See id.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate the Veteran's January 26, 2015 VA audiogram results with the claims file. 

2. Thereafter, readjudicate the issue on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


